Case 7:19-cr-00024-MFU Document 167 Filed 05/14/20 Page 1 of 6 Pageid#: 330




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

UNITED STATES OF AMERICA                            )
                                                    )      Case No. 7:19-CR-00024-5
v.                                                  )
                                                    )
JOVITO RAJNEESH VAUGHN,                             )
                                                    )      By: Michael F. Urbanski
       Defendant.                                   )      Chief U.S. District Judge

                               MEMORANDUM OPINION
       This matter is before the court on defendant Jovito Rajneesh Vaughn’s motion to

dismiss Counts Six (6), Seven (7), and Eight (8) of the Superseding Indictment. Vaughn argues

that each of these counts charges two separate offenses: (1) possession with the intent to

distribute controlled substances, and (2) distribution of controlled substances. As such,

Vaughn argues that these counts must be dismissed as being improperly duplicitous under

both the Constitution and the Federal Rules of Criminal Procedure. ECF No. 153. The

government responded, denying that the counts are duplicitous. ECF No. 157. The parties

waived oral argument and the court rules on the briefs filed, determining that oral argument

will not aid the decisional process.

       In sum, possession with the intent to distribute and distribution are two separate

offenses, each requiring proof of an element that the other does not. United States v. Randall,

171 F.3d 195, 209 (4th Cir. 1999). “[W]here separate evidence is required to prove two charges

arising from the same factual situation such charges are separate offenses.” United States v.

Hawkes, 753 F.2d 353, 358 (4th Cir. 1999). Joining possession and distribution in one count,

however, is not necessarily duplicitous. United States v. Sellers, 657 F. App’x 145, 147(4th Cir.


                                               1
Case 7:19-cr-00024-MFU Document 167 Filed 05/14/20 Page 2 of 6 Pageid#: 331




2016). When a single act constitutes two violations of the same subsection of a statute,

charging both possession and distribution in the same count is not duplicitous. For example,

in Hawkes, the defendant’s sole act of cultivating marijuana proved both possession and

manufacture of controlled substance charges. “Accordingly, it follows that ‘to join possession

and distribution [or in this case manufacture and possession] in one count may not be

duplicitous.’” 753 F.2d at 357 (quoting United States v. Orzechowski, 547 F.2d 978, 986 (7th

Cir. 1976). Based on the government’s assertion that the same acts prove both possession with

intent to distribute and distribution of the drugs charged in Counts Six, Seven and Eight, the

court DENIES the motion to dismiss.


                                               I.


       The superseding indictment in this case contains four counts charging Vaughn with

controlled substance offenses. Count Four charges conspiracy to possess with intent to

distribute and to distribute a mixture and substance containing a detectable amount of

methamphetamine, a mixture and substance containing a detectable amount of heroin, a

mixture and substance containing a detectable amount of cocaine, and a mixture and substance

containing a detectable amount of fentanyl. Superseding Indictment, ECF No. 46 at 2-3.

Count Six charges that on or about September 20, 2017, Vaughn did knowingly and

intentionally possess with the intent to distribute and distribute a measurable quantity of a

mixture and substance containing a detectable amount of cocaine Id. at 4-5. Count Seven

charges that on or about September 22, 2017, Vaughn did knowingly and intentionally possess

with the intent to distribute and distribute a measurable quantity of a mixture and substance


                                              2
Case 7:19-cr-00024-MFU Document 167 Filed 05/14/20 Page 3 of 6 Pageid#: 332




containing a detectable amount of cocaine. Id. at 5. Count Eight charges that on or about

October 17, 2017, Vaughan did knowingly and intentionally possess with the intent to

distribute and distribute a measurable quantity of a mixture and substance containing a

detectable amount of cocaine. Id. at 5.

       The defendant contends that Counts Six, Seven, and Eight are duplicitous and run

afoul of the Fifth and Sixth Amendments to the Constitution and Rule 8(a) of the Federal

Rules of Criminal Procedure. ECF No. 153. Defendant claims that to bring both “possession

with intent to distribute” and “distribution” within a single count violates the prohibition

against fusing two offenses on which a jury may be divided into a single count on which they

may nonetheless convict. Id. Defendant argues that possession with intent to distribute and

distribution are two separate offenses under the Fourth Circuit’s decision in Randall, 171 F.3d

at 209, because each one requires proof of an element that the other offense does not. Id.

       The government denies that the counts are duplicitous because they do not allege two

separate offenses, but rather the violation of a single statute, 21 U.S.C. § 841(a)(1), by multiple

means. ECF No. 157 at 1. The government further argues that because it will rely on the same

evidence to establish alternative violations of the statute, the counts are not duplicitous. Id.

The government cites to a case from this district, United States v. Dykes, in which the court

addressed this very question, finding that each count alleging two theories of violation for the

same statute was not duplicitous. 2019 WL 3069455 (W.D. Va. Jul. 12, 2019) (holding that

because the government intends to produce the same evidence to demonstrate possession

with intent to distribute and actual distribution of controlled substances, the counts are not




                                                3
Case 7:19-cr-00024-MFU Document 167 Filed 05/14/20 Page 4 of 6 Pageid#: 333




duplicitous). Vaughn argues that Dykes is wrongly decided and not binding precedent, urging

the court to depart from the decision.


                                               II.


           Duplicity is “the joining in a single count of two or more distinct and separate

offenses.” Dykes, 2019 WL 3069455; Hawkes, 753 F.2d at 357 (quoting 1 C. Wright, Federal

Practice and Procedure § 142, at 469 (2d ed. 1982). “Duplicitous indictments present the risk

that a jury divided on two different offenses could nonetheless convict for the improperly

fused double count.” United States v. Robinson, 627 F.3d 941, 957 (4th Cir. 2010). “The

overall vice of duplicity is that the jury cannot in a general verdict render its finding on each

offense, making it difficult to determine whether a conviction rests on only one of the offenses

or on both.” United States v. Kamalu, 298 F. App’x 251, 254 (4th Cir. 2008).

       “[I]t is settled that a charging document must allege conjunctively the disjunctive

components of an underlying statute.” United States v. Vann, 660 F.3d 771, 774 (4th Cir.

2011). Likewise, “[i]t is well established that when the Government charges in the conjunctive,

and the statute is worded in the disjunctive, the district court can instruct the jury in the

disjunctive.” United States v. Perry, 560 F.3d 246, 256 (4th Cir. 2009). “As a general rule,

however, ‘when a jury returns a guilty verdict on an indictment charging several acts in the

conjunctive…the verdict stands if the evidence is sufficient with respect to any one of the acts

charged.’” Hawkes, 753 F.2d at 357 (quoting Turner v. United States, 396 U.S. 398, 420

(1970)).




                                               4
Case 7:19-cr-00024-MFU Document 167 Filed 05/14/20 Page 5 of 6 Pageid#: 334




       A guilty conviction of a count pled conjunctively does not constitute guilt of two

underlying offenses, but a single violation of the charging statute under either theory of

violation. Vann, 660 F.3d at 774 (stating that a defendant convicted under a conjunctively

charged indictment cannot be sentenced to a term exceeding the statutory maximum for the

“least-punished” of the disjunctive statutory conduct). As the Seventh Circuit noted in

Orzechowski:

               The Fourth and Sixth Circuits have taken the position that in
               cases where a single sale of a controlled substance gives rise to
               separate counts charging possession and sale there is in effect a
               merger of the two offenses permitting only one sentence upon
               conviction of both counts. Therefore, following this reasoning,
               to join possession and distribution in one count may not be
               duplicitous.

547 F.2d at 986 (internal citations omitted).
       A conjunctively pled count may only be read disjunctively if the underlying offenses

pled arise out of the same act and rely on the same evidence for proof. To be sure, Randall

stands for the proposition that “possession with intent to distribute and distribution . . . are

two different offenses,” each of which requires proof of an element that other offense does

not require. Randall, 171 F.3d at 209 (denying at the jury instruction phase the constructive

amendment of an indictment to include possession, in addition to distribution, of a narcotic

as a predicate offense to an 18 U.S.C. § 924(c) charge). Simply because Randall recognized that

distribution and possession of controlled substances are different offenses with different

elements does not mean that these offenses cannot be proven by the same acts. In this case,

the government asserts that it will prove the distribution and possession offenses with

evidence of the same drug dealing conduct. The holding in Randall does not render a count


                                                5
Case 7:19-cr-00024-MFU Document 167 Filed 05/14/20 Page 6 of 6 Pageid#: 335




in an indictment duplicitous where the government intends to present the same evidence,

arising out of a single act, to prove both offenses charged in that count. Where the same

evidence is relied upon to prove both charges, the indictment for possession and distribution

is not duplicitous. United States v. Cosby, No. 3:17-CR-00131-JAG, 2017 WL 6347959, at *1

(E.D. Va. Dec. 12, 2017) (unpublished); Dykes, 2019 WL 3069455, at *1; Hawkes, 753 F.2d

at 358. Here, Counts Six, Seven, and Eight each correspond to a controlled purchase made on

a specific date to prove both the underlying offenses of possession and distribution. As the

government posits, “[e]vidence of distribution and possession in this instance is one and the

same - the act of transferring cocaine to a government agent is evidence of distribution as well

as the defendant’s intent to distribute.” ECF No. 157 at 3. Nevertheless, as the court noted in

Dykes, “[s]hould the evidence differ from the government’s prediction, I may correct the

problem by requiring the government to elect on which offense it intends to proceed or by

jury instructions and a special verdict form.” 2019 WL 3069455, at *1n.1 (citing United States

v. Shumpert Hood, 210 F.3d 660, 663 (6th Cir. 2000)).

       Accordingly, based on the government’s assertion that the same act provides evidence

as to both the possession and distribution charges in Counts Six, Seven and Eight, the motion

to dismiss for duplicity must be DENIED.

       An appropriate order will be entered.

       It is so ORDERED.
                                            Entered: May 14, 2020
                                                                Digitally signed by Michael F. Urbanski
                                                                DN: cn=Michael F. Urbanski, o=Western District of Virginia,
                                                                ou=United States District Court, email=mikeu@vawd.uscourts.gov,
                                                                c=US
                                                                Date: 2020.05.14 09:42:19 -04'00'




                                            Michael F. Urbanski
                                            Chief United States District Judge


                                               6
